Citation Nr: 1219555	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  05-28 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a left leg disorder, including as secondary to the left ankle disorder.

3.  Entitlement to service connection for hypertension, including as secondary to Type II Diabetes Mellitus (DMII).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968, including a tour in Vietnam.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from August 2004 and July 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The August 2004 decision, in relevant part, denied the Veteran's claims for service connection for left ankle and left leg disorders, but granted his claim for service connection for Type II Diabetes Mellitus as a presumed residual of his presumed exposure to herbicides (Agent Orange) in Vietnam.  The RO also, in relevant part, temporarily deferred deciding his claim for service connection for hypertension, including as secondary to the diabetes.  But the RO subsequently denied the hypertension claim in the July 2005 decision that also is at issue in this appeal.

Since, however, they required further development before being decided on appeal, in September 2010 the Board remanded the claims to the RO via the Appeals Management Center (AMC).  The additional development of the claims included providing the Veteran a Veterans Claims Assistance Act (VCAA) notice letter advising him of the "downstream" disability rating and effective date elements of his claims to comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), affirmed sub nom. Hartman v. Nicholson, 483 F.3d 1311 ((2007), also obtaining his VA treatment records pertaining to his July 2004 left ankle surgery, and then having him undergo VA compensation examinations for medical nexus opinions concerning the nature and etiology of his claimed disabilities - including, as applicable, in terms of whether they were directly or presumptively incurred during his military service or, alternatively, secondary to a service-connected disability.


While the AMC provided the Veteran the required VCAA notice letter, obtained his VA treatment records, and scheduled the requisite VA examinations, the Board finds that the November 2010 VA hypertension examination was not compliant with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error in failing to ensure this compliance).  For this and additional reasons discussed below, the Board must again remand this hypertension claim, as well as the claim for a left leg disorder.  However, the Board is going ahead and deciding the remaining claim for a left ankle disorder.


FINDING OF FACT

It is as likely as not the Veteran injured his left ankle during service and as likely as not he has consequent disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has a left ankle disorder as a result of an injury incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran attributes his current left ankle disorder to an injury (fracture) to this ankle during his military service.  Specifically, he contends that, while in Vietnam, his unit came under a mortar and rocket attack from North Vietnamese soldiers and that, while attempting to clear the tents of Marine personnel to get them to safety in nearby bunkers, he collided with another Marine and heard and felt a painful crack in his left foot and ankle.  He asserts that he continued to perform his duties, in spite of the ankle pain, but subsequently sought shelter in a bunker.  He further contends that he was subsequently medically evacuated - albeit due to other symptoms of appendicitis, but that, while recovering from an appendectomy, he complained of and was treated for the leg and ankle pain caused by the injury in Vietnam.  He says his leg had become swollen and that he was treated provisionally with a splint on this leg.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain conditions like arthritis are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).


If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).


A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection.""  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  But the ultimate probative value of evidence is determined both by its competency and credibility, and in relation to the other relevant evidence in the file.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  

In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service connection may be granted for a disease first diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case, the Board will first consider the current disability requirement since this is the most essential and fundamental requirement of the claim, else there is no valid claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this threshold minimum level of proof, there can be no valid claim).  Indeed, as the Board previously acknowledged when remanding this claim in September 2010, there is no disputing he has degenerative joint disease (DJD), i.e., arthritis of this ankle, as evidenced by his January 2004 VA outpatient treatment records.  He also more recently had a VA compensation examination of this ankle in November 2010, following and as a result of the Board's September 2010 remand of this claim.  And the examiner interpreted recent X-rays to confirm there are degenerative changes of this ankle; there was a varus of greater than five degrees at the tibiotalar joint and a healed triple arthrodesis with instrumentation.  The resultant diagnosis was status post left foot triple arthrodesis, left ankle degenerative arthritis, and chronic left ankle lateral instability.  Based on these diagnoses, the Veteran clearly has established that he has a current left ankle disorder.

Resolution of this appeal, therefore, turns instead on whether this disability is attributable to his military service - and, in particular, to the injury he alleges to have sustained in service while stationed in Vietnam.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

With respect to the second requirement of service connection, in-service incurrence or aggravation of a relevant disease or injury, his service treatment records (STRs) are not available for consideration.  Indeed, all efforts made by the RO to locate them were unsuccessful.  A Memorandum Finding of Unavailability of Service Medical Records, detailing the attempts made to locate these records, was issued by the RO in June 2004.  The memorandum indicated these records had been destroyed and that a rebuilt folder was necessary to proceed with this claim.

In a case such as this where the Veteran's STRs are unavailable or incomplete, the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out, however, that the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support the Veteran's claim.  Additionally, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a claimant's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Here, the Veteran has credibly reported having sustained a left ankle injury during his active duty service in Vietnam when running into a fellow soldier during a mortar and rocket attack, so in combat.  He explained that, while he was medically evacuated for a problem with appendicitis the day following that attack, he was also treated for left ankle pain as a residual of that injury.  His service personnel records confirm he served in many operations against insurgent communist guerilla forces during his service, and based on this evidence VA has conceded his participation in combat.  See July 2005 rating decision.  He therefore has established he sustained this injury to this ankle while in service.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (in effect lessening the burden of proof of establishing the occurrence of the claimed injury in service when it is said to have been sustained in combat and is consistent with the circumstances, conditions, and hardships of the Veteran's service).

Moreover, his credible and plausible testimony is supported by numerous statements provided by his friends and relatives.  Most notably, his friend, T. B., Sergeant USMC, Retired, asserted in an October 2004 statement that he was reunited with the Veteran in Vietnam and that he remembered him being sent to an Air Force hospital because of his appendix and a fractured left ankle.  This comrade further indicated he remembered seeing the Veteran with a full leg cast on his left leg.

Additional statements from the Veteran's brother, H. F. C., and another friend, R. L., indicated the Veteran had written to them about having his left leg placed in a cast as a result of a left ankle fracture.  Another friend, J. R., maintained that he met up with the Veteran shortly after his return from Vietnam and that he noticed that the Veteran was limping and that he reported having injured his ankle during a mortar and rocket in Vietnam.  Accordingly, based on this credible evidence, and more specifically the Veteran's credible and competent lay testimony regarding the rocket and mortar attack, the Board will afford him the benefit of the doubt and find that he sustained this left ankle injury during his active military service.  See Velez, 11 Vet. App. at 153; see also Jandreau, 492 F.3d at 1377.  Therefore, the second required element of establishing his entitlement to service connection also is met.

The Board is now left to consider whether there also is the required nexus or linkage between his current left ankle disorder and that left ankle injury in service.  His military service ended in August 1968, and the first post-service evidence of treatment for his left ankle disorder is in a December 2003 VA orthopedic consultation report from a VA orthopedic surgeon.  The Veteran was seen at that time with a complaint of left foot pain.  Notably, though, he reported injuring this foot some 30 or so years earlier during a firefight in Vietnam.  He said his pain had become increasingly severe over time since.  On examination, the VA orthopedist observed an obvious deformity of this foot.  A bony mass was seen projecting superolaterally, and the midfoot was in varus.  The Veteran was able to dorsiflex his ankle to neutral, which caused some discomfort.  He had only a jog subtalar motion, which was very painful.  He had difficulty putting his foot plantigrade on the floor.  X-rays revealed he had a very medially displaced navicular.  It appeared to the orthopedist that the Veteran probably had a fracture of the neck of the talus, and that the head of the talus had rotated medially along the navicular.  Disruption of the talocalcaneal articulation and of the calcaneal cuboid was noted.  The diagnosis was post-traumatic degenerative arthritis of the left foot and ankle.  The orthopedist indicated these rather severe degenerative changes and deformity of the left foot likely had progressed over the years and most likely was a result of the reported injury the Veteran had suffered in Vietnam, which had progressively deteriorated over the years.

During a January 2004 VA podiatry consultation, he was again noted to have suffered from a painful left ankle for many years secondary to an old ankle injury.  He reported that the severity of the pain had increased during the past few years and, as already alluded to, he was assessed as having left ankle and mid-foot DJD.

Further evidence of record reveals he underwent surgery on his left ankle in December 2004.  A VA operation report dated in December 2004 confirms he underwent a triple arthrodesis of his left foot.  Following the surgery, however, his foot and ankle continued to be painful.  An April 2005 X-ray revealed continuing post-operative changes, the same as noted in February 2005.  Continuing demineralization was also noted.  The diagnostic impression was 
post-operative change without acute bony pathology.

In a later June 2005 follow-up consultation, the Veteran reported ongoing pain in this ankle.  Examination revealed that the surgical site was well-healed, but he had residual pain and DJD of this ankle.  Decreased range of motion with pain and crepitus was also observed.

During his November 2010 and February 2012 VA compensation examinations, the examiners noted his substantial recent history of treatment pertaining to his left ankle, including multiple X-ray reports showing a continuing pathology of left ankle disability.  Following a review of the record and examination of this ankle, the examiner concluded the current left ankle disorder was most likely caused by or a result of an in-service disease, event or injury.  The examiner noted that, while the Veteran's STRs were absent, he reported a left ankle injury during service and denied incurring any additional or intercurrent injuries since his separation from service.  The examiner also pointed out that physical examination was consistent with a healed subtalar arthrodesis and limitation of left ankle/foot range of motion.  He further noted that the Veteran's left ankle/foot radiographs demonstrated a healed subtalar arthrodesis and that the unstressed radiograph was consistent with chronic lateral ankle instability with a greater than five-degree varus tilt.  He thus concluded that, in the absence of objective evidence to the contrary, the Veteran's left ankle/foot injury, reportedly sustained during his active service, most likely caused or resulted in the condition leading to his left triple arthrodesis, left ankle osteoarthritis, limitation of motion, and chronic left ankle lateral instability.

The Board is mindful of the concerns the AMC expressed while this claim was on remand, and following those VA examinations, as noted in the April 2012 supplemental statement of the case (SSOC), to the effect that the November 2010 VA examiner had relied on the Veteran's own, self-reported, testimony of the etiology of his disorder in providing the favorable nexus opinion.  However, in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  And, here, in spite of the examiner's recitation of the Veteran's report of incurrence of an in-service injury, the Board cannot find any reason to discredit this history the Veteran provided to this examiner or reason to believe this examiner, a VA orthopedic surgeon, relied exclusively on this history or even reason to believe this examiner was not fully capable of making his own determination and judgment as to the nature and etiology of the Veteran's condition.  Further, this examiner explained that the Veteran's current disorder was consistent with the reported injury as described by the Veteran and found no other possible cause for the Veteran's disability.  So there was appropriate recognition of the injury in service and its likely consequences.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

Moreover, the examiner's opinion is substantially strengthened by the December 2003 opinion provided by another VA orthopedic surgeon.  That orthopedist noted the severe degenerative changes and deformity of the Veteran's left foot/ankle and opined that it likely represented disability that had progressed over the years and most likely was a result of his reported in-service injury.  Further, and of equal or even greater significance, the Board deems it particularly important to note that it is required to base its decisions on independent medical evidence rather than rely upon its own unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, as the November 2010 VA compensation examiner and the December 2003 VA orthopedist have both determined the Veteran's current left ankle disorder is etiologically linked to his credibly and competently reported injury to this ankle in service, neither the Board, nor the AMC, may substitute its own medical judgment to find otherwise.


In Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc), the Federal Circuit Court cautioned that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  In cases, as here, involving combat, VA is prohibited from drawing an inference from silence in the STRs regarding the occurrence of the claimed injury in service, especially when, as here, there are no STRs.  Indeed, even in cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may only use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).  But in this circumstance, the Board must make two preliminary findings in order to rely on this inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence."  See Kahana, at *15.

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues."  See Kahana, at *15.

Here, as already conceded, there simply are no STRs available for consideration, through no fault of the Veteran, so he has had to try and compensate for this by submitting supporting lay statements, including the buddy statements mentioned.  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Here, however, the January 2004 VA podiatrist noted the Veteran had reported that his left foot/ankle pain had become increasingly severe over the last few years.  And the preceding December 2003 VA orthopedist had noted the Veteran was found to have severe arthritis and deformity in his left ankle, consistent with progressing disability over the years.  The Veteran dated his symptoms back some 30 years, to injury during his service in Vietnam.  Thus, it is certainly plausible that he had suffered from left/ankle foot pain over a period of several years since service and, for whatever reason, simply had not sought any treatment until his pain became absolutely unbearable.  But, again, according to 38 C.F.R. § 3.303(b), he need only have experienced continuous symptoms since the injury in service, not have received continuous treatment for these symptoms.  Hence, the Board finds that the medical opinions of the December 2003 VA orthopedist and the November 2010 VA compensation examiner are well-informed, well-articulated, and well-reasoned, and therefore affords them significant probative weight.  And based on these opinions, the Board finds that the required nexus between the Veteran's current left ankle disorder and his active service is satisfied.  

In making this determination, the Board is reminded that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Rather, this need only be an as likely as not proposition for all reasonable doubt to be resolved in the Veteran's favor and his claim resultantly granted.  See 38 C.F.R. § 3.102.

And because the Board is granting this claim, there is no need to discuss whether there has been compliance with the notice and duty to assist provisions of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

The claim for service connection for a left ankle disorder is granted.


REMAND

The remaining claims, for service connection for a left leg disorder, including as secondary to the left ankle disorder, and for hypertension, including as secondary to DMII, must be again remanded for still further development and consideration.

The Board's prior September 2010 remand of these claims focused primarily on providing the Veteran VA examinations for medical nexus opinions concerning the nature and etiology of these claimed conditions and, in particular, their potential relationship to his military service, including by way of a service-connected disability.  Specifically with regards to his claim for a left leg disorder, the Board directed that, if his left ankle disorder was determined to be attributable to his military service (i.e., service connected), a VA compensation examiner would then be required to determine whether the Veteran also has a current left leg disorder to account for his complaints of pain and discomfort in this extremity, and if so, the likelihood this left leg disorder is proximately due to, the result of, or chronically aggravated by the left ankle disorder.  See 38 C.F.R. § 3.310(a) and (b) and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (permitting service connection on this secondary basis for disability that his proximately due to, the result of, or aggravated by a service-connected disability).

With this in mind, the Veteran was afforded a VA examination of his left leg in February 2012.  The examiner noted that he had talked with the Veteran and that the Veteran acknowledged not being diagnosed with a left leg or left knee condition.  The examiner determined he could not diagnose a left knee/leg disorder on the Veteran.  His left knee X-rays were normal and, on reviewing VA clinical notes, there was no indication he had been seen for a left knee/leg disorder.

The Board sees, however, that VA treatment records received since the September 2010 remand of this claim reveal further evidence of complaints and diagnosis of left leg disability.  Specifically, in the report of a December 2004 VA podiatry consultation, the Veteran complained of having tightness in his calf since injuring his left foot/ankle during service.  The evaluating VA podiatrist diagnosed gastrocnemius equinus of the left leg.  In April 2004, following surgery on his left foot/ankle, the Veteran again complained of having left leg cramps that would come and go, primarily in his calves and more at night than during the day.  No clinical diagnosis was made at that time, however.  Nevertheless, in light of this additional evidence, the February 2012 VA examiner's opinion is inadequate for rating purposes.  See 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Under the holding of the Court in McLain v. Nicholson, 21 Vet. App. 319 (2007), the requirement that a claimant have a current disability before service connection may be awarded for the disability is satisfied when a claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, even if no disability is found to be present at the time the claim is adjudicated.

Accordingly, this claim must again be remanded to obtain an addendum opinion as to whether the Veteran's diagnosed gastrocnemius equinus of the left leg is etiologically related to his now service-connected left ankle disorder or otherwise related to his active service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).

And as for the claim for hypertension, in the previous September 2010 remand the Board specifically noted the record revealed the possibility that hypertension may have been diagnosed as far back as during the 1970s, according to the self-reported history of this condition the Veteran provided during his October 2004 VA compensation examination, but that with respect to the claimed correlation between hypertension and diabetes, the examiner concluded it was unlikely the hypertension was secondary to the diabetes, but rather, more likely idiopathic in nature.  The Board further noted that a July 2005 letter from a VA treating physician revealed her opinion that it was as likely as not that the Veteran's hypertension was secondary to his diabetes.  Thus, because of this difference of opinion, the Board directed that a VA medical examination be performed and that an additional opinion be obtained concerning the likelihood the Veteran's hypertension is either proximately due to, the result of, or chronically aggravated by his already service-connected DMII, and if not, the examiner was asked to determine whether the hypertension alternatively initially manifested during the Veteran's military service or within one year of his discharge or is otherwise attributable to his service.


He had this requested hypertension examination in November 2010.  Following review of the record and examination of him, the examiner diagnosed hypertension and provided the opinion that the hypertension was less likely as not related to the Veteran's diabetes.  The examiner rationalized the opinion by explaining that the Veteran's hypertension was most likely a result of his age rather than diabetes, and that he could not find treatment for diabetes while the Veteran was in the service.  This is an impermissible basis of the opinion, however, because the diabetes was service connected on the premise that it was presumptively associated with the Veteran's military service and, in particular, his presumed exposure to Agent Orange in Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Thus, there necessarily need not have been any treatment for the diabetes during his service.

The examiner also failed to specifically address whether the Veteran's hypertension alternatively has been aggravated by his service-connected DMII, and failed to specifically address whether his hypertension was directly incurred during his service or presumptively incurred, if manifested to the required minimum compensable degree of at least 10-percent disabling with the one-year grace period following the conclusion of his service - so by August 1969.  These, too, are equally viable bases for service connection.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303(a), 3.307, 3.309(a).

And to the extent this claim is predicated on the notion of secondary service connection, it is critically important to keep in mind that two opinions are required for this type of claim:

1.  Is the claimed disorder "caused by" or "due to" the 
service-connected disability?  AND
2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?


Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

So a supplemental medical opinion also is needed concerning this claim since it, too, is inadequate for rating purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr and Stefl, supra.  As the AMC did not ensure that the VA examination report complied with the Board's instructions, there was not substantial compliance with the Board's September 2010 remand directives.  See Stegall, supra. 

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Return the claims file to the VA examiner that evaluated the Veteran's left leg in February 2012 for an addendum to that examination report.  If, for whatever reason, this examiner is no longer available or able to provide additional comment (another addendum opinion), then obtain additional comment from someone else equally qualified.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested additional medical comment can be provided just with review of the claims file.  If the new examiner believes another examination is necessary, schedule another VA examination.


The examiner is asked to determine the likelihood (very likely, as likely as not, or unlikely) the Veteran's left leg disorder (gastrocnemius equinus) that has been diagnosed during the pendency of this appeal, or any other diagnosed left leg disorder, is proximately due to, the result of, or chronically aggravated by his now service-connected left ankle disorder.

If the examiner determines the gastrocnemius equinus or any other diagnosed left leg disorder is not proximately due to, the result of, or chronically aggravated by this service-connected left ankle disorder, the examiner is then asked to determine additionally whether any current left leg disorder alternatively initially manifested during the Veteran's military service from August 1964 to August 1968.  

To facilitate making this important determination, the claims file, including a complete copy of this REMAND, must be made available to and reviewed by the examiner for the pertinent medical and other history.

All necessary diagnostic testing and evaluation should be performed.

In providing this opinion, the examiner should specifically address the evidence in the file indicating the Veteran suffered an injury to his left ankle/foot during service, his contention made during a December 2004 podiatry consultation that he had had tightness in his calf since that left foot/ankle injury in service, and the subsequent diagnosis of gastrocnemius equinus.  

It is also essential the examiner discuss the medical rationale for his/her opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

2.  Also return the claims file to the VA examiner that provided the November 2010 opinion with respect to the Veteran's hypertension claim for an addendum to that examination report.  If, for whatever reason, this examiner is no longer available or able to provide additional comment (another addendum opinion), then obtain additional comment from someone else equally qualified.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested medical comment can be provided just with review of the claims file.  If the new examiner believes another examination is necessary, schedule another VA examination.

The examiner is asked to determine the likelihood (very likely, as likely as not, or unlikely) the Veteran's hypertension - even if, as previously determined, not due to or the result of his service-connected Type II Diabetes Mellitus - nonetheless has been chronically aggravated by his service-connected Type II Diabetes Mellitus.  To reiterate, the prior opinion only addressed causation, not also aggravation.

And even if the examiner determines the Veteran's hypertension is not proximately due to, the result of, or chronically aggravated by his service-connected Type II Diabetes Mellitus, the examiner must additionally comment on the likelihood (very likely, as likely as not, or unlikely) the hypertension alternatively initially manifested during the Veteran's military service from August 1964 to August 1968, or within one year of his discharge (so by August 1969), or is otherwise attributable to his service, bearing in mind that he alleges to have had hypertension since at least the 1970s.

To facilitate making this important determination, the claims file, including a complete copy of this REMAND, must be made available to and reviewed by the examiner for the pertinent medical and other history.

All necessary diagnostic testing and evaluation should be performed.

In providing this opinion, the examiner should specifically address the July 2005 opinion of a VA physician that the Veteran's hypertension is as likely as not secondary to his diabetes.

It is also essential the examiner discuss the medical rationale for his/her opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Ensure these VA examiner's opinions are responsive to the directives of this remand.  If they are not, then take corrective action.  38 C.F.R. § 4.2 (2011).  See also Stegall, supra. 


4.  Then readjudicate these remaining claims for hypertension and a left leg disorder.  If these claims remain denied, provide the Veteran and his representative another supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


